Case 1:19-cr-00048-TWP-MJD Document 2 Filed 02/05/19 Page 1 of 9 PagelD #: 2

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the

Southern District of Indiana

 

 

 

United States of America )
v. )
) Case No.
JAYLEN BRANCHEAU 1:19-mj-0146
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ August 1, 2018-January 31,2019 _ in the county of Johnson _ in the
Southern District of Indiana , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 922(a)(6) False Statement During the Purchase of a Firearm
21 U.S.C. § 841(a) Possession with Intent to Distribute a Controlled Substance
18 U.S.C. § 924(c) Possession of a Firearm During and in Relation to a Drug Trafficking Offense

This criminal complaint is based on these facts:

See attached Affidavit.

WM Continued on the attached sheet.

LL» WY oid

 

Complainant's signature

Celia A. Wright, SA/ATF

 

Printed name and title

Sworn to before me and signed in my presence.

 

 

Date: 02/05/2019
f ee Judgp s signature
City and state: Indianapolis, IN Doris L. Pryor, U.S. Magistrate Judge

 

” Prtaiéd name and title
Case 1:19-cr-00048-TWP-MJD Document 2 Filed 02/05/19 Page 2 of 9 PagelD #: 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF INDIANA

AFFIDAVIT IN SUPPORT OF
CRIMINAL COMPLAINT

I, Special Agent Celia A. Wright, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit from personal knowledge based on my participation in this
investigation, including witness interviews by myself and/or other law enforcement agents,
communications with others who have personal knowledge of the events and circumstances described
herein, and information gained through my training and experience. The information outlined below
is provided for the limited purpose of establishing probable cause and does not contain all details or
facts of which I am aware of relating to this investigation.

2. I am currently a criminal investigator (Special Agent) with the Bureau of Alcohol,
Tobacco, Firearms and Explosives (ATF) and have been employed as such for approximately four
(4) years. I have been involved in numerous firearm and narcotics investigations and have been the
affiant on numerous federal search warrants and federal criminal complaints. I have had training at
Federal Law Enforcement Training Center (FLETC) in the Criminal Investigator Training Program
and ATF Special Agent Basic Training. I also have 3 years of experience as a math teacher and
obtained a bachelor’s degree in mathematics and master’s degree in administration and leadership.

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents, officers, informants and witnesses. This
affidavit is intended to show merely that there is sufficient probable cause for the requested warrant

and does not set forth all of my knowledge about this matter.
Case 1:19-cr-00048-TWP-MJD Document 2 Filed 02/05/19 Page 3 of 9 PagelD #: 4

PROBABLE CAUSE

4. ATF is conducting a criminal investigation concerning Jaylen Brancheau
(BRANCHEAU), DOB: XX/XX/2000 for violation(s) of Title 18, United States Code, Section
922(a)(6) (False Statement During the Purchase of a Firearm); Title 21, United States Code, Section
841(a) (Possession with Intent to Distribute a Controlled Substance); and Title 18, United States
Code, Section 924(c) (Possession of a Firearm During and in Relation to a Drug Trafficking Offense).

5. During fall of 2018, Crime Gun Intelligence Center (CGIC) members, including
Indianapolis Metropolitan Police Department (IMPD) officers and Special Agents with the Bureau of
Alcohol, Tobacco, Firearms, and Explosives (ATF), became aware of BRANCHEAU after multiple
shots-fired runs to BRANCHEAU’s address, 1101 Coventry Court, Greenwood, Indiana. A review
of BRANCHEAU’s social media shows BRANCHEAU in possession of suspected firearms and
marijuana. CGIC members also viewed videos on BRANCHEAU’s social media in fall of 2018,
which showed BRANCHEAU firing a suspected firearm into the air. The area where the video is
filmed appeared to be near 1101 Coventry Court. This video has since been deleted. In August 2018,
BRANCHEAU was the suspect in an armed robbery in Greenwood, Indiana. A consent search at
1101 Coventry Court was conducted by Greenwood Police after the armed robbery and items
belonging to the victim were recovered. BRANCHEAU waived his Miranda rights and admitted to
Greenwood Police that he and a friend robbed a person from whom they were buying marijuana.
CGIC members continued to monitor BRANCHEAU’s social media, on which BRANCHEAU
publicly advertised marijuana for sale, specifically during January 2019. CGIC members found 660
Wood Dale Terrace #9, Greenwood, Indiana, as an address registered to BRANCHEAU’s girlfriend
beginning January 2019. CGIC members obtained BRANCHEAU’s phone number through a

confidential source and obtained a cellular precision locator warrant for BRANCHEAU’s phone
Case 1:19-cr-00048-TWP-MJD Document 2 Filed 02/05/19 Page 4 of 9 PagelID #: 5

number (317)790-5057. Information from precision location data showed BRANCHEAU spending
significant amounts of time at 660 Wood Dale Terrace #9. Through social media, surveillance, and
precision locator data, CGIC members determined 660 Wood Dale Terrace #9 as BRANCHEAU’s
address, and the address where BRANCHEAU regularly took photos featuring firearms and

marijuana that were posted to his social media with date and time stamps. Some such posts are as

  

@ Seen
pea ae

   

ci dtsh sacse they doo}

 
Case 1:19-cr-00048-TWP-MJD Document 2 Filed 02/05/19 Page 5 of 9 PagelD #: 6

oz"

ipEme pete

@ meee =

tial ee

  

= Naptown Jay

Follow Jancerr2 @

2 . 2? Comments
ay Like (D Comment A Share

Linda Cook You are a plece of shit
Uke - Reply Sav

Like Reply 33

 

i)

 

9
8 Jon Xavier Hall @ @ -> hatred for nung
o

  

 

ee

——s
o>
=
iw BF

——
she ay

  
Case 1:19-cr-00048-TWP-MJD Document 2 Filed 02/05/19 Page 6 of 9 PagelD #: 7

 
Case 1:19-cr-00048-TWP-MJD Document 2 Filed 02/05/19 Page 7 of 9 PagelD #: 8

6. On January 31, 2019, CGIC members obtained a state search warrant for
BRANCHEAU’s residence, 660 Wood Dale Terrace #9. CGIC members established surveillance on
BRANCHEAU’s address and BRANCHEAU was observed entering the apartment building with a
large duffel bag and exiting with a green book bag, a short time later. BRANCHEAU got into a black
Kia sedan and began to drive away from his residence. Constant surveillance was maintained on
BRANCHEAU and a traffic-stop was subsequently conducted near the intersection of Fry and
Madison Road in Greenwood, Indiana. During the traffic stop, a quantity of marijuana, a Kel-Tec
9mm firearm (serial # FF2302), plastic baggies, and a digital scale were recovered inside the green
book bag BRANCHEAU carried to the vehicle prior to the traffic-stop. The Kel-Tec 9mm had been
featured in many of BRANCHEAU’s social media posts. BRANCHEAU was the only occupant of
the vehicle and claimed the book bag and its contents belonged to him. Moments later, a search
warrant was executed at 660 Wood Dale Terrace # 9. During the search warrant, a firearm box
containing the receipt to the Kel-Tec 9mm firearm (serial # FF2303), was located. The Kel-Tec receipt
was from Indy Trading Post in Indianapolis, Indiana and was dated December 27, 2018.

7. BRANCHEAU was read his Miranda rights, and agreed to speak with CGIC members.
BRANCHEAU said the green book bag, and the scale, marijuana, baggies, and Kel-Tec firearm inside
the book bag, were his. BRANCHEAU said he smokes marijuana on a daily basis and has for years;
BRANCHEAU also said he sells one (1) to five (5) grams of marijuana per day. When asked about
the firearm inside the green book bag, BRANCHEAU said he carries the firearm for personal
protection, and that he purchased the Kel-Tec firearm, himself, in December 2018. BRANCHEAU
advised he lived at 1101 Coventry Court in Greenwood, Indiana, last year and then moved to 660
Wood Dale Terrace #9 with his girlfriend this year. When asked if he ever lived in Ninevah,

BRANCHEAU said he lived there during his childhood, but has not lived there in several years.
Case 1:19-cr-00048-TWP-MJD Document 2 Filed 02/05/19 Page 8 of 9 PagelD #: 9

8. On February 1, 2019, CGIC members obtained the ATF 4473 Form BRANCHEAU
filled out at Indy Trading Post prior to purchasing the Kel-Tec firearm (serial # FF2302) on December
27, 2018. On the form, BRANCHEAU wrote down 7506 Grizzly Drive, Ninevah, Indiana, as his
current address. BRANCHEAU also selected and checked the “no” response box for question #11 on
the 4473 Form which asks “Are you an unlawful user of, or addicted to, marijuana or any depressant,
stimulant, narcotic drug, or any other controlled substance?” The warning in bold font under question
#11 states “Warning: The use or possession of marijuana remains unlawful under Federal law
regardless of whether it has been legalized or decriminalized for medicinal or recreational purposes
in the state where you reside.”

9. All of the above-described events. occurred in the Southern District of Indiana,
Indianapolis Division.

10. On February 4, 2019, I contacted ATF Interstate Nexus Expert SA Brian Clancy
regarding the above-described 9mm Kel-Tec firearm (serial # FF2302). SA Clancy determined that
the Kel-Tec was not manufactured within the state of Indiana and had therefore traveled in interstate

commerce prior to his possession of it.
Case 1:19-cr-00048-TWP-MJD Document 2 Filed 02/05/19 Page 9 of 9 PagelD #: 10

CONCLUSION
11. Based on the facts set forth herein, I respectfully submit that probable cause exists to
believe that on or about December 27, 2018, BRANCHEAU committed violation(s) of 18 U.S.C. §

922(a)(6), 21 U.S.C. § 841(a)(1), and 18 U.S.C. § 924(c).

Cb4 Cee TT
Special Agent Celia A. Wright
Bureau of Alcohol, Tobacco, Firearms and Explosives

Sworn to and subscribed before me this Sth day of February 2019.

The Honorable Doris L¢Pryor _
United States Magistrate Judge -
Southern District of Indiana _~

. an

~
